DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horsfall (AU 201727241A1).  Horsfall shows the use of a child restraint (10) having a head support (50,150,250,350,450) that is movably disposed on at least one rail (30,98,130,230,330,430) disposed on a main body (22) of the child restraint.  Regarding claims 4,6,12 and 14, Horsfall teaches the use of the at least one rail (98) movably disclosed on the main body to move between a lower and upper position (as shown in Figs. 13-14).   Regarding claims 5 and 13, Horsfall has disclosed the use of a recovery component (as a bias means via a lock device, as discussed on page 5 line 35 and page 6 line 1) that would hold the adjustable headrest assembly in a lower positioned thereby allowing the assembly to recover.   Regarding claims 8 and 16, Horsfall further shows the use of a locking assembly (260) for restraining or allowing movement of the head support portion relative to the main body.  The locking assembly comprises a rack (480) located on the main body (430) and locking component (470) on the headrest (450) that engages the rack.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horsfall in view of Spence (9,162,593).  Horsfall shows all of the teachings of the claimed invention except the use of a harness, whereby the head support portion abuts against the harness to allow a part of the harness to be exposed therefrom while being adjustable by the movement of the head support portion.  Spence teaches the conventional use of a head support portion (60) that abuts a harness (50,52) to allow a part of the harness to be exposed therefrom and adjustable with the movement of the head support portion.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the child restraint of Horsfall with the teachings of Spence in order to provide automatic adjustment of a harness to fit the size of the child disposed on the child restraint.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reference nos. 7,232,185, and 9,114,739 show features of the claimed invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        

adb
September 10, 2022